Citation Nr: 1223879	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include depressive disorder and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The Board remanded this matter in February 2011 and January 2012 for further evidentiary development.  This matter is now before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary for further evidentiary development prior to adjudicating the claim on appeal.

The Board remanded this issue in February 2011 and January 2012 to obtain a VA opinion on whether the Veteran's currently diagnosed psychiatric disorder(s) existed during service or is causally or etiologically related to service.  The Veteran was provided with a VA examination in February 2012.  The examiner determined that the Veteran had PTSD that was not related to military service.  The examiner did not discuss the in-service diagnosis of emotional instability reaction in his explanation for his opinion as requested in the January 2012 Board remand.  Furthermore, the Board observes that the Veteran's VA treatment records reveal that the Veteran has been diagnosed with a depressive disorder and he has been in receipt of regular treatment for a depressive disorder throughout the appeals period; however, the examiner did not mention whether or not the Veteran actually had a depressive disorder and if so, whether it was related to military service to include the in-service diagnosis of emotional instability reaction.  Based on the foregoing, the Board concludes that the Veteran should be provided with another VA opinion to adequately address the questions asked in the February 2011 and January 2012 Board remands.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to evaluate the Veteran's service connection claim for a psychiatric disorder to include a depressive disorder and PTSD.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the opinion should reflect that the claims file was reviewed in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether a depressive disorder, PTSD and/or any other psychiatric disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to active military service to include the in-service diagnosis of emotionally instability reaction and the incident where he was removed from Officer Candidate School.  

The examiner should provide an explanation for all conclusions reached.  Please discuss the in-service diagnosis of emotionally instability reaction and the incident where he was removed from Officer Candidate School in the explanation.  

For the purposes of the opinion, the examiner should presume that the Veteran did not have a diagnosed acquired psychiatric disability prior to service.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


